Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 26-31, without traverse, filed March 16, 2021 is acknowledged and has been entered.  Claims 1-6, 9-14, and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Claims 32 and 33 have been added.  Accordingly, claims 1-6, 9-14, 17, and 26-33 are pending.  Claims 26-33 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2017/062112 filed 11/16/2017, is November 16, 2016 which is the filing date of Provisional Application 62/422,889 from which the benefit of priority is claimed. 

Specification
4.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figures 1A-1E have not been differentially described.
Figures 2A-2F have not been differentially described.
Figures 3A-3E have not been differentially described.
Figures 4A-4H have not been differentially described.
Figures 6A-6B have not been differentially described.
Figures 8A-8B have not been differentially described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites improper Markush language in reciting, “wherein the one or more neural biomarkers are selected from … or ….  It should recite, “wherein the one or more neural biomarkers are selected from the group consisting of… and …. 
.”  
	Claim 29 recites improper Markush language in reciting, “wherein the capture reagents bind at least one biomarker from the group consisting of…, CD9….”  It should recite, “wherein the capture reagents bind at least one biomarker selected from the group consisting of…, and CD9….”
Claim 30 recites improper Markush language in reciting, “wherein the capture reagents bind at least one biomarker from the group consisting of”  It should recite, “wherein the capture reagents bind at least one biomarker selected from the group consisting of….”
Claim 31 recites improper Markush language in reciting, “wherein the capture reagents bind at least one biomarker from the group consisting of”  It should recite, “wherein the capture reagents bind at least one biomarker selected from the group consisting of….”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 26-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/252,537 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite detecting and capturing exosomes or microvesicles from a biological sample into solid phase; wherein the exosomes are double positive and are positive for at least one or more of exosome biomarkers CD9, CD63, and CD81; are neuron-derived, astrocyte-derived, oligodendrocyte-derived, and/or microglia-derived; and are further positive for at least one or more of CD171, SNAP25, EAAT1, and OMGP neural biomarkers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 26-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 17, 18, and 20-25 of copending Application No. 15/989,120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite detecting and capturing exosomes or microvesicles from a biological sample into solid phase; wherein the exosomes are double positive for a first exosome biomarker which may be any one or more of CD9, CD63, and CD81; and a second neural exosome biomarker which is neuron-specific, astrocyte- specific, oligodendrocyte- specific, and/or microglia-specific and positive for any one or more of CD171, SNAP25, EAAT1, DAT, and OMGP.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 26-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goetzl (US 2017/0343563).
Goetzl teaches the invention essentially as disclosed and claimed.  Goetzl teaches detecting double positive fetal neural exosomes (FNE) in a biological sample (maternal plasma) (Abstract; [0015, 0024, 0025, 0085]; Example 1); wherein the exosomes are positive for exosome biomarkers CD9, CD63, and CD81 [0015, 0016, 0030, 0031]; and wherein the exosomes are positive for neural biomarkers associated with neurons, astrocytes, and microglia; the neural biomarkers including CD171 (L1NAM: neural cell adhesion molecule L1), orexin receptor, EAAT1, and dopamine transporter (DAT) ([0041, 0042, 0049]; Table 2). Goetzl further teaches FNEs which are positive for neural biomarkers including dopamine receptor, serotonin receptor, GABA receptor, glutamate receptor, acetylcholine receptor, and opioid receptor ([0049, 0096]; Table 2; Example 2).  


9.	No claims are allowed.

Remarks
10.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
Verderio et al. (US 2013/0040318) teach detecting microglial-derived exosomes in cerebrospinal fluid (CSF), wherein the exosomes are double positive for CD9 and/or CD63 exosome biomarkers; and for neuronal biomarker SNAP-25 (Abstract; [0034, 0035, 0066 0072]; Figure 1; Figure 2).

Schettini et al. (US 2015/0301058) teach detecting and capturing double positive exosomes or vesicles in a biological sample onto a solid support, wherein the exosomes are positive for any one or more of CD9, CD63, or CD81 exosome biomarkers; and wherein the exosomes are positive for one or more of neuronal biomarkers GABA, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



July 15, 2021